                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

DANA CARLTON RICH, #430-252,               *

     Plaintiff,                            *

v.                                         *          Civil Action No. GLR-17-2196

KENYA MOORE,                               *

     Defendant.                      *
                                   *****
                             MEMORANDUM OPINION

      THIS MATTER is before the Court on Defendant Kenya Moore’s Supplemental

Motion to Dismiss (ECF No. 22). The Motion is ripe for disposition, and no hearing is

necessary. See Local Rule 105.6 (D.Md. 2016). For the reasons discussed below, the

Court will grant Moore’s Motion.

                                   I.   BACKGROUND1

      On August 3, 2017, Plaintiff Dana Carlton Rich filed a Complaint challenging the

calculation of his term of confinement and seeking damages and his release. (Compl. at

4–6, ECF No. 1).2 Rich, who is self-represented, also raises claims for federal habeas

relief. (Mot. Writ Habeas Corpus ¶ 1, ECF No. 15).

      On December 18, 2017, Moore filed a Motion to Dismiss the Complaint under

Federal Rule of Civil Procedure 12(b)(6) and 28 U.S.C. § 2254(b). (ECF No. 14). On

      1
          The facts of this case are outlined in the Court’s September 13, 2018
Memorandum Opinion. (ECF No. 20). They are repeated only as necessary to provide
context in analyzing the pending Motion. Unless otherwise noted, the facts outlined here
are set forth in Plaintiff Dana Carlton Rich’s Complaint.
        2
          Citations to the Complaint and its exhibits refer to the pagination assigned by
the Court’s Case Management and Electronic Court Filing system.
September 13, 2018, the Court granted Moore’s Motion in part, dismissing Rich’s claims

for damages under 42 U.S.C. §1983, denying the Motion without prejudice to the extent

that Moore had moved to dismiss Rich’s habeas claims for lack of exhaustion, and

directing Moore to file a supplemental dispositive motion to clarify the exhaustion issue.

(Sept. 13, 2018 Mem. Op. at 12, ECF No. 21).

       On October 5, 2018, Moore filed a Supplemental Motion to Dismiss. (ECF No.

22). Rich filed an Opposition on October 25, 2018. (ECF No. 24). To date, the Court has

no record that Moore filed a Reply.

                                      II.   DISCUSSION

       When filing a federal habeas corpus application under 28 U.S.C. § 2254, a

petitioner must show that all of his claims have been presented to the state courts. 28

U.S.C. § 2254(b), (c); see also Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). The

exhaustion requirement is satisfied by seeking review of the claim in the highest state

court with jurisdiction to consider it. § 2254(b)(1)(A). A petitioner “bears the burden of

demonstrating that state remedies have, in fact, been exhausted.” Mallory v. Smith, 27

F.3d 991, 994–95 (4th Cir. 1994)).

       A Maryland inmate challenging the calculation of his term of confinement may

pursue both administrative and judicial remedies. An inmate may file a grievance with

the Inmate Grievance Office (“IGO”). See Md. Code Ann., Corr. Servs. [“CS”] § 10-

206(a); see generally Adamson v. Corr. Med. Servs., Inc., 753 A.2d 501, 508–10 (Md.

2000) (discussing Maryland’s inmate grievance procedures). If the grievance is not found

wholly lacking in merit on its face, it is referred to the Office of Administrative Hearings

                                             2
(“OAH”) for a hearing before an administrative law judge. CS § 10-207(c). An order of

the OAH finding that an inmate’s complaint is lacking in merit constitutes the final

decision of the Secretary of Public Safety and Correctional Services (“Secretary”) for

purposes of judicial review. CS § 10-209(b). If the OAH finds that the grievance is

meritorious, an order is forwarded to the Secretary. The Secretary may affirm, reverse, or

modify the order of the OAH. CS § 10-209(c).

       If an inmate alleges “entitlement to immediate release and makes a colorable claim

that he has served his sentence, less credits,” the inmate may pursue state habeas relief

without exhausting administrative remedies. Wilson v. Simms, 849 A.2d 88, 94

(Md.Ct.Spec.App. 2004) (citing Md. House of Corr. v. Fields, 703 A.2d 167, 175 (Md.

1997)). The inmate may appeal a circuit court’s decision denying habeas corpus relief to

the Maryland Court of Special Appeals, and may thereafter seek certiorari in the

Maryland Court of Appeals. See generally Stouffer v. Pearson, 887 A.2d 623, 625–26

(Md. 2005) (discussing procedural background of state habeas case from its initial filing

in the circuit court to the Maryland Court of Appeals granting a petition for writ of

certiorari).

       In the December 18, 2017 Motion to Dismiss, Moore argued that Rich failed to

exhaust available state remedies. The record before the Court, however, was unclear.

Moore indicated that Rich had filed a petition for writ of habeas corpus in the Circuit

Court for Washington County, Maryland on October 26, 2017, and that the State had

filed its Response on December 18, 2017. (Def.’s Mot. Dismiss Ex. 1, ECF No. 14-2).

The Maryland Judiciary Case Search electronic docket showed, however, that on January

                                            3
18, 2018, the same day Moore filed the Motion to Dismiss, the Circuit Court had denied

Rich’s petition for writ of habeas corpus.3 Maryland Judiciary Case Search did not

indicate whether Rich had noted a timely appeal of the decision denying his petition.

       Upon review of the Supplemental Motion to Dismiss and Rich’s Opposition, the

Court finds that Rich’s habeas claims are unexhausted. On December 21, 2017 and

January 18, 2018, the Circuit Court denied Rich’s state petition for writ of habeas

corpus.4 (Suppl. Mot. Dismiss Ex. 1, ECF No. 22-2). Rich did not appeal the denials of

habeas corpus relief to the Court of Special Appeals. (Id.). Thus, Rich has not exhausted

his habeas claims before the state courts.

       Nevertheless, in his Opposition, Rich asks to be excused from the exhaustion

requirement. He avers that he will serve his day-to day sentence before he can exhaust his

judicial remedies. He argues that if his earned diminution credits were restored, then he

would be entitled to immediate release. The Court is not persuaded.

       A petitioner may be excused from the exhaustion requirement if “there is an

absence of available state corrective process” or “circumstances exist that render such

process ineffective to protect the rights of the [petitioner].” 28 U.S.C. § 2254(b)(1)(B).

State remedies may become ineffective by inordinate delay or inaction in state



       3
          See Rich v. Moore, Civil Case No. C-21-CV-17-000021 (Cir.Ct.Wash.Cty.),
Maryland Judiciary Case Search, http://casesearch.courts.state.md.us/casesearch/inquiry
Search.jis (under “Search By Case Number,” select “Washington County Circuit Court”
and enter case number “C21CV17000021”; then select “Get Case”) (last visited Nov. 15,
2018).The Court had no record that either party had notified the Court that Rich’s state
habeas petition was denied.
      4
        The record does not indicate why two orders denying habeas relief were issued.
                                             4
proceedings. See Farmer v. Circuit Court of Md. for Balt. Cty., 31 F.3d 219, 223 (4th Cir.

1994).

         In this case, a conclusory assertion about the timing of the state court process, as

Rich asserts here, fails to demonstrate inordinate delay, ineffective process, or futility

sufficient to excuse lack of exhaustion.5 The Court could, therefore, dismiss Rich’s

Petition on this ground alone.

         Further, even if Rich’s habeas claims were exhausted, he does not state a

cognizable claim for federal habeas relief. A federal court exercising habeas corpus

jurisdiction is limited to deciding whether a prisoner’s custody is in violation of the

United States Constitution or laws of the United States. See 28 U.S.C. § 2254(a); 28

U.S.C. § 2241(c)(3). In the Memorandum Opinion dated September 13, 2018, the Court

determined that Rich’s claims are premised on interpretation of state law. (Sept. 13, 2018

Mem. Op. at 10). The lack of opportunity to earn or apply diminution credits is not an

atypical and significant hardship implicating due process protections. Meachum v Fano,

427 U.S. 215, 225–26 (1976). Disputes over sentencing calculations rarely rise to this

level as they usually involve disagreements over the interpretation of state statutes, and if

a claim “rests solely upon an interpretation of [state] case law and statutes, it is simply

not cognizable on federal habeas review.” Wright v. Angelone, 151 F.3d 151, 157 (4th

Cir. 1998); see Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province of

a federal habeas court to reexamine state-court determinations on state-law questions.”);

         5
        Rich also appears to argue that he did not exhaust his administrative remedies
because the administrative process was too lengthy. (Pl.’s Resp. Opp’n at 3–4, ECF No.
16).
                                              5
see also McCray v. Rosenblatt, No. 94-6097, 1994 WL 320212, at *1 (4th Cir. July 6,

1994) (per curiam) (unpublished) (denying a challenge to Maryland’s recalculation of

credits toward a state prison sentence because it alleged only “a violation of state, not

federal, law”).

       In sum, Rich has failed to exhaust state habeas remedies, and even if he had, he

does not state a cognizable claim for federal habeas relief. Accordingly, the Court will

grant Moore’s Supplemental Motion to Dismiss.

                                  III.   CONCLUSION

       For the foregoing reasons, the Court will grant Moore’s Supplemental Motion to

Dismiss. A separate Order follows.



November 16, 2018                                            /s/
_____________                                  ________________________________
Date                                           George L. Russell, III
                                               United States District Judge




                                           6
